    Case 1:18-cv-03091-GBD-RWL Document 71
                                        70 Filed 05/18/20 Page 1 of 2




                                                                                        5/18/2020



 Ashley S. Nunneker                      404-766-0076            anunneker@stokeswagner.com

                                        May 18, 2020

By ECF
Hon. Robert W. Lehrburger, USMJ
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     Rejwanul Islam, et al. v. Morgans Hotel Group Management, LLC
               Case No. 18-cv-03091-GBD-RWL

Dear Judge Lehrburger:

         We represent Defendant Morgans Hotel Group Management, LLC in the above-
referenced matter. We jointly write with Plaintiffs to Your Honor’s Individual Part Rules, Rule
I.F. to respectfully request an additional temporary adjournment in the proceedings for sixty
days as we continue to discuss potential settlement as a result of mediation held on January 24,
2020. The parties have previously requested a 90-day adjournment of the proceedings which
was granted on February 2, 2018. (Dkt. 69). That adjournment expires today.

        Defendant is a hospitality company with its corporate headquarters located in New
York City. Defendant manages hotels and restaurants around the country and the COVID-19
pandemic has enormously impacted its operations and has required the complete focus and
attention of the company’s decision makers. The parties seek an adjournment so that we may
continue to discuss potential global, class-wide resolution without the impending expiration of
discovery.

       The parties thank the Court for its time and attention to this matter.

                                                      Sincerely,
                                                      STOKES WAGNER, ALC



                                                      Ashley S. Nunneker, Esq.
      Case 1:18-cv-03091-GBD-RWL Document 71
                                          70 Filed 05/18/20 Page 2 of 2

May 18, 2020
Page 2 of 2



cc:     All Counsel of Record, via ECF




                                         5/18/2020
